                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


CHRISTOPHER S. CARSON,

                           Plaintiff,

             v.                                        Case No. 18-CV-1571

KIRSTJEN MICHELE NIELSEN, et al.,

                           Defendants.


                                        ORDER


      On December 13, 2018, the defendants moved to dismiss this action. (ECF No.

31.) Christopher S. Carson, who is an attorney representing himself in this action, was

served that same day by way of the court’s electronic-filing system. See Fed. R. Civ. P.

5(b)(2)(E); see also Fed. R. Civ. P. 5, Committee Note to the 2018 Amendment. Carson

responded on January 8, 2019. (ECF No. 33.) Carson’s response is untimely. See Civ. L.R.

7(b) (E.D. Wis) (“For all motions other than those for summary judgment or those

brought under Civil L. R. 7(h) (Expedited Non-Dispositive Motion Practice), any

memorandum and other papers in opposition must be filed within 21 days of service of

the motion.”); see also Fed. R. Civ. P. 6(a). Moreover, Carson’s response failed to comply

with General Local Rule 5(a)(5) and Federal Rule of Civil Procedure 11(a).
       Consequently, Carson’s response (ECF No. 33) is hereby stricken. Carson may

promptly resubmit a response that fully complies with all applicable rules. Moreover,

any response must be accompanied by a motion for leave to file instanter wherein

Carson demonstrates that his failure to timely respond was the result of excusable

neglect, see Fed. R. Civ. P. 6(b)(1)(B). Failure to comply will result in the court granting

the defendant’s motion as unopposed. See Civ. L.R. 7(d).

       SO ORDERED.

       Dated at Milwaukee, Wisconsin this 9th day of January, 2019.



                                                 _________________________
                                                 WILLIAM E. DUFFIN
                                                 U.S. Magistrate Judge




                                             2
